Case 21-03000-sgj Doc 48-4 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 8




                           EXHIBIT EEEEE
                             Case 21-03000-sgj Doc 48-4 Filed 01/25/21                      Entered 01/25/21 18:52:30                Page 2 of 8




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Tuesday, February 11, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund          Portfolio           CTPY      SideCode           Instrument           TradeDate    InstType   Commitment      Price   ExcValue     IssuerAnalyst   LastPrice LastPriceSource

                                                                                                            Common
M                                                       Sell       AVYA                          02/10/20                  -50,000.00   12.85   642,695.00
                                                                                                            Stock
                                                                                                            Common
M                                                       Sell       AVYA                          02/10/20                  -27,800.00   12.90   358,583.86
                                                                                                            Stock




                                                                                        1
                      Case 21-03000-sgj Doc 48-4 Filed 01/25/21         Entered 01/25/21 18:52:30               Page 3 of 8




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    2
                      Case 21-03000-sgj Doc 48-4 Filed 01/25/21         Entered 01/25/21 18:52:30               Page 4 of 8




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    3
                      Case 21-03000-sgj Doc 48-4 Filed 01/25/21         Entered 01/25/21 18:52:30               Page 5 of 8




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    4
                      Case 21-03000-sgj Doc 48-4 Filed 01/25/21         Entered 01/25/21 18:52:30               Page 6 of 8




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    5
                      Case 21-03000-sgj Doc 48-4 Filed 01/25/21         Entered 01/25/21 18:52:30               Page 7 of 8




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    6
                                                         Case 21-03000-sgj Doc 48-4 Filed 01/25/21                                                      Entered 01/25/21 18:52:30                                    Page 8 of 8




 TradeType              Fund                         Portfolio                       CTPY             SideCode                     Instrument                     TradeDate        InstType         Commitment         Price      ExcValue       IssuerAnalyst      LastPrice LastPriceSource




                                                                                                                                                                                Common
M                                                                                                    Sell          AVYA                                            02/10/20                               -50,000.00    12.85     642,695.00
                                                                                                                                                                                Stock
                                                                                                                                                                                Common
M                                                                                                    Sell          AVYA                                            02/10/20                               -27,800.00    12.90     358,583.86
                                                                                                                                                                                Stock




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  7
